TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-07-00578-CR


Salviano Martinez, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT

NO. D-1-DC-06-204018, HONORABLE DONALD LEONARD, JUDGE PRESIDING



O R D E R
PER CURIAM
The reporter's record was due to be filed on November 26, 2007.  The court reporter,
Robin Carter, did not respond to the clerk's notice that the record is overdue. 
Appellant is represented by appointed counsel.  We assume that if there were any
question whether appellant is indigent, the district court would not have appointed counsel.
The court reporter for the 390th District Court, Robin Carter, is ordered to file the
reporter's record no later than February 29, 2008.  See Tex. R. App. P. 37.3(a)(2).
It is ordered January 18, 2008.

Before Justices Patterson, Puryear and Henson
Do Not Publish